Filed 1/5/21 In re M.G. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re M.G., a Person Coming Under                               D077804
 the Juvenile Court Law.
                                                                 (Super. Ct. No. J520073)
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,

           Plaintiff and Respondent,


           v.


 J.G.,

           Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County,
Carolyn M. Caietti, Judge. Affirmed.
         Jacques Alexander Love, under appointment by the Court of Appeal,
for Defendant and Appellant.
         Thomas E. Montgomery, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Lisa M. Maldonado, Deputy County Counsel, for
Plaintiff and Respondent.
      J.G. (Mother) appeals from an order terminating her parental rights,
contending the juvenile court erred when it concluded the beneficial parent-
child relationship exception to adoption did not apply. (Welf. & Inst. Code,

§ 366.26, subd. (c)(1)(B)(i).)1 Mother further challenges the denial of her
motion pursuant to section 388 to return her son to her, or to order family
maintenance services and reunification services, based on a change in
circumstances. We conclude the court did not err, and therefore affirm the
court’s orders.
              FACTUAL AND PROCEDURAL BACKGROUND
      In June 2019, the San Diego County Health and Human Services
Agency (Agency) filed a petition under section 300, subdivision (e), alleging
that in May 2019, then two-month old M.G. suffered severe physical abuse
inflicted by I.G. (Father) and possibly another person. Specifically, the child
suffered 13 arm and rib fractures in different stages of healing (suggesting
multiple instances of abuse), an eye hemorrhage, multiple parallel linear
bruises on his abdomen, and a liver laceration. The petition alleged that a
child abuse medical expert opined that M.G. had sustained those injuries on
at least three separate occasions. Although Mother and Father took M.G. to
the hospital in June, Mother admitted they had not sought medical attention
for his injuries during the past month.
      In its detention report, the Agency stated that Mother told it that she
and Father were M.G.’s primary caregivers and that she took him to the
hospital because she observed blood on his eye and he was crying more than
usual. Mother stated she did not understand how M.G. got hurt. Father
stated M.G. could have been injured accidentally when he rolled on top of the



1     All statutory references are to the Welfare and Institutions Code.

                                       2
child while they were sleeping or when M.G. fell out of bed. However, three
days later, Father admitted to law enforcement officers that he smacked M.G.
on the back of the head with his open hand; punched the child on his stomach
with a closed fist; squeezed the child; and shook him. Father’s admission of
smacking, punching, squeezing, and shaking M.G. did not account for all of
the child’s injuries. At M.G.’s detention hearing, the court found that the
Agency had made a prima facie showing in support of its petition and
detained M.G. out of the home in foster care.
      In its jurisdiction and disposition report, the Agency stated that Mother
was having difficulty understanding how Father had injured M.G. She did
not believe Father was responsible for injuring M.G., and instead believed
the maternal grandmother may have injured M.G. when she had cared for
him for short periods. Mother had supervised visits with M.G. and acted
appropriately toward him during visits. Citing section 361.5,

subdivision (b)(5) and (6),2 the Agency recommended that the court not order
reunification services for Mother and Father because of the severity of
injuries inflicted on M.G. The Agency also was concerned that the parents


2      Section 361.5, subdivision (b), provides an exception to the requirement
that reunification services be provided to parents when a child is removed
from their custody. The exception applies when the court finds by clear and
convincing evidence “(5) [t]hat the child was brought within the jurisdiction
of the court under subdivision (e) of Section 300 because of the conduct of that
parent or guardian[;]” or “(6)(A) [t]hat the child has been adjudicated a
dependent pursuant to any subdivision of Section 300 as a result of . . . the
infliction of severe physical harm to the child . . . by a parent or guardian . . . ,
and the court makes a factual finding that it would not benefit the child to
pursue reunification services with the offending parent or guardian.”
Section 361.5, subdivision (b)(6)(C), provides: “A finding of the infliction of
severe physical harm, for the purposes of this subdivision, may be based on,
but is not limited to, deliberate and serious injury inflicted to or on a child’s
body . . . by an act or omission of the parent or guardian . . . .”

                                         3
had delayed seeking medical treatment despite seeing visible signs of injury.3
They only took the child to the hospital after the paternal grandfather
insisted they do so. In an addendum report, the Agency stated that Mother
had completed a parenting class and was continuing her participation in
child abuse classes. Although Mother stated she was learning to recognize
the red flags for child abuse and had considered ending her relationship with
Father, she admitted she loved Father and it would be difficult for her to
move on. During her visits with M.G., she would take a teddy bear which
played Father’s voice for the child. At the October 2019 contested jurisdiction
hearing, the court made true findings on the petition’s allegations.
      In its October 2019 disposition report, the Agency reported that Mother
continued to claim she had not noticed M.G. cry in pain and denied that
Father could have hurt the child. Mother stated she remained in a
relationship with Father. Father recanted the statements he made to law
enforcement officers and blamed the maternal grandmother for M.G.’s
injuries. At the October contested disposition hearing, the court heard
testimony from the psychologist who performed a psychological evaluation on
Father. The psychologist explained that Father was abused during his
childhood, he did not acknowledge full responsibility for causing M.G.’s
injuries, and he remained uniquely dangerous to his own children due to
“replaying” the trauma from his own childhood—meaning he would inflict
abuse on his children. After learning that Father admitted to law
enforcement that he punched, smacked, squeezed, and shook M.G., the


3     A medical expert explained some injuries would have been so painful
that M.G. would have screamed in pain inconsolably while being dressed and
moved around. This led the Agency to question Mother’s ability to protect
M.G. because she should have known of the child’s pain and injuries while
bathing and changing him.

                                       4
psychologist agreed Father was trying to make himself “look good” to the
psychologist by only admitting to squeezing the child too hard. Mother was
present during this testimony.
      The court also heard testimony that Mother had completed her
parenting class program, she had finished nine child abuse classes, and she
had supervised visits with M.G. three times per week. The social worker
acknowledged there were no concerns regarding Mother’s care of M.G. during
the supervised visits. Although Mother was empathetic regarding M.G.’s
well-being, the social worker testified that Mother was not empathetic about
the abuse that M.G. suffered, she never seemed sad about it, and she
minimized the abuse. Mother did not believe Father committed the abuse,
she could not understand how the injuries occurred, and she took no
responsibility. In closing arguments, the Agency’s counsel emphasized that
M.G.’s injuries were not caused by Father accidentally rolling over the child
during sleep. Instead, counsel argued “that father beating a two-month-old
was the problem. But by now, the mother should really know this, too. Her
comments show she still doesn’t believe he did the things he admitted to,
despite overwhelming evidence that the abuse occurred and really only two
people out there could have done this.” Counsel further argued that Mother
lacked insight and therefore could not be protective of M.G.
      At the conclusion of the contested disposition hearing, the court
declared M.G. a dependent of the court, ordered him placed in a confidential
foster home, denied reunification services to Mother and Father pursuant to
section 361.5, subdivision (b)(5) and (6), and ordered that Mother be allowed
reasonable supervised visitation with M.G. The court also set a
section 366.26 hearing to select a permanent plan for M.G. The court noted it
was faced with a case where an infant sustained “severe injuries that were


                                       5
inflicted on multiple days under circumstances where the child would have
obviously been in pain, where he had visible injuries, and where there was
blood on his pacifier, where he was not taken to the hospital that uncovered
those injuries until the paternal grandfather insisted.”
      In its February 2020 section 366.26 report, the Agency recommended
that the court terminate Mother and Father’s parental rights and select
adoption as M.G.’s permanent plan. The Agency believed that M.G. was
generally and specifically adoptable and reported that his current foster
caregivers wanted to adopt him. It reported that M.G. was doing well in his
foster home. Mother had filed for divorce from Father and was no longer
living with him. Mother was unable to explain the injuries that resulted in
M.G.’s juvenile dependency. Mother consistently visited M.G. and the
visitation logs prepared by the visitation monitor indicated she demonstrated

a parental role during those supervised visits.4 Despite positive interactions
during these one-hour visits, the Agency concluded that the relationship that
M.G. had with Mother did not rise to the level of a parent-child relationship.
M.G., then 10 months old, had spent about seven months of his life outside of
Mother’s care. M.G. relied on his current caregivers to meet his physical and
emotional needs and they were his primary parental figures. At supervised



4     There were eight visitation logs from December 3, 2019 to January 24,
2020. The visitation logs are preprinted forms with an entry titled
“Demonstrates Parental Role.” The visitation monitor can complete this
section to show the parent “did well” or “needs help with” demonstrating a
parental role. The monitor completed each of the logs indicating Mother did
well during her supervised visits by providing all items needed for the visit;
bringing a backpack with baby food, diapers, and snacks; changing the child’s
diaper; helping the child practice walking; preparing snacks for the child; and
feeding the child. Each of these logs reflected a one-hour visit, but Mother
also had some visits that were one and a half hours.

                                       6
visits with Mother, M.G. did not show any distress on initial contact with, or
separation from, Mother.
      In its April 2020 addendum report, the Agency continued to recommend
that the parental rights of Mother and Father be terminated and a
permanent plan of adoption be selected for M.G. Mother stated that although
she worked for the same company as Father, she had not had any contact
with him. At that time, some of Mother’s visits were virtual visits with M.G.
(presumably because of the COVID-19 crisis). It was also reported that,
during visits supervised by the caregiver, M.G. does not become distressed
when Mother leaves, and he tends to crawl toward the caregiver when he is
with Mother. The Agency reported that M.G. continues to rely on caregivers
to meet his physical and emotional needs, and they provide him with a stable
and safe environment.
      In June 2020, Mother filed a section 388 petition to modify the court’s
October 2019 order. Mother requested that the court modify its prior order
by returning M.G. to her care and ordering family maintenance services, or
by ordering reunification services for her and expanding her visitation rights
to unsupervised and/or overnight visits. She alleged there had been a change
in circumstances since the prior order and that her requested order was in
M.G.’s best interest. Regarding changed circumstances, Mother alleged that
she was no longer in a relationship or living with Father and had filed for a
divorce. She alleged she had attended 25 sessions of a child abuse group
class and could not continue to attend that class due to her work schedule,

but was now attending a different child abuse class.5 Mother alleged she had


5     Mother explained during the hearing on her petition that she only
attended two or three of these classes and stopped during the COVID-19
pandemic.

                                       7
obtained full-time employment and taken other steps to become fully
independent. Regarding M.G.’s best interest, Mother alleged she and M.G.
had a clear bond and she had consistently visited him.
      The Agency opposed Mother’s section 388 petition. It believed that
Mother’s circumstances were changing, but had not yet changed. The Agency
stated that Mother had not yet completed a child abuse program. She had
not yet fully addressed empathy in her child abuse classes. Although Mother
told the Agency that she had begun individual therapy the prior month, she
could not identify the therapist by name. She had a new job after losing two
prior jobs and lived with the maternal grandfather. During an in-person
supervised visit, M.G. began to cry when Mother carried him and was
inconsolable. At the end of the visit, M.G. let go of Mother’s hand when he
saw his caregiver and ran to the caregiver. Mother continued to wear her
wedding ring, explaining she just liked to wear it. Mother stated she paid
her cell phone bill and no longer shared a bank account with Father.
Although she continued to work, Mother stated that she found it difficult to
support herself and was unable to pay for continued child abuse classes.
Mother stated she was only half-way ready to have M.G. back in her care.
      In August 2020, after finding Mother had made a prima facie showing
in support of her section 388 petition, the court held a combined hearing on
her section 388 petition and the section 366.26 permanency planning issues.
In addition to the Agency’s reports, Mother’s section 388 petition, and other
documents admitted in evidence, the court also heard testimony from Rosa
Pamatz, an Agency social worker; Mother; Valerie Padra-Najera, Mother’s

child abuse class therapist; and Wendy, M.G.’s caregiver.6



6     Relevant portions of the witnesses’ testimony is discussed post.

                                       8
      At the conclusion of the hearing, the court denied Mother’s section 388
petition, finding that she had not shown changed circumstances or that her
requested order was in M.G.’s best interest. Regarding the section 366.26
issues, the court found that the beneficial parent-child relationship exception
did not apply, terminated Mother’s and Father’s parental rights, and selected
adoption as M.G.’s permanent plan.
      Mother timely appealed, challenging the court’s orders denying her
section 388 petition and terminating her parental rights.
                                DISCUSSION
                                       I
                     Section 388 Petition for Modification
      Mother contends the juvenile court abused its discretion by denying her
section 388 petition for modification because the evidence showed there had
been a substantial change in circumstances since the October 2019
disposition order bypassing reunification services and it was in M.G.’s best
interest to continue his relationship with her. We disagree.
      A. Applicable Law
      A parent may petition the juvenile court to change, modify, or set aside

a prior order on the grounds of change of circumstance or new evidence.7 The



7      Section 388, subdivision (a), provides: “Any parent or other person
having an interest in a child who is a dependent child of the juvenile
court . . . may, upon grounds of change of circumstance or new evidence,
petition the court in the same action in which the child was found to be a
dependent child of the juvenile court or in which a guardianship was ordered
pursuant to Section 360 for a hearing to change, modify, or set aside any
order of court previously made or to terminate the jurisdiction of the court.
The petition . . . shall set forth in concise language any change of
circumstance or new evidence that is alleged to require the change of order or
termination of jurisdiction.”

                                       9
burden of proof is on the moving party to show both a change of
circumstances and that the proposed modification is in the child’s best
interests. (In re Stephanie M. (1994) 7 Cal.4th 295, 317 (Stephanie M.); In re
G.B. (2014) 227 Cal.App.4th 1147, 1157 (G.B.); In re A.A. (2012)
203 Cal.App.4th 597, 612 (A.A.); In re Casey D. (1999) 70 Cal.App.4th 38, 47
(Casey D.).) Typically, the parent must demonstrate changed circumstances
by a preponderance of the evidence, but where reunification services were
bypassed under section 361.5, subdivision (b)(5), as here, the burden of proof
is clear and convincing evidence. (§ 388, subd. (a); California Rules of Court,
rule 5.570(e)(7); see G.B., supra, at pp. 1157-1158.)
      The moving party must show changed, not merely changing,
circumstances. (Casey D., supra, 70 Cal.App.4th at p. 47.) “A petition which
alleges merely changing circumstances and would mean delaying the
selection of a permanent home for a child to see if a parent, who has
repeatedly failed to reunify with the child, might be able to reunify at some
future point, does not promote stability for the child or the child’s best
interests. [Citation.] ‘ “[C]hildhood does not wait for the parent to become
adequate.” ’ [Citation.]” (Ibid.)
      Furthermore, “[w]hen a juvenile court bypasses reunification services
due to a finding that a child suffered ‘severe physical abuse’ [citation], the
focus of the dependency proceedings turns to the child’s need for permanence
and stability instead of family reunification.” (G.B., supra, 227 Cal.App.4th
at p. 1157.) Accordingly, “at any hearing to consider a section 388 petition
requesting reunification services[,] . . . a juvenile court may modify an order
denying reunification services only if there is clear and convincing evidence
that the services would be in the child’s best interests, and only if it makes
the same findings that would have been required to offer services at the


                                       10
disposition hearing instead of bypassing services. [Citations.]” (Ibid.)
Namely, “[o]nce severe abuse has been found, a court is ‘prohibited from
granting reunification services “unless it finds that, based on competent
testimony, those services are likely to prevent reabuse . . . or that failure to
try reunification will be detrimental to the child because the child is closely

and positively attached to that parent.” ’ ” (Ibid.)8
      The determination whether to grant or deny a section 388 petition “is
addressed to the sound discretion of the juvenile court and its decision will
not be disturbed on appeal in the absence of a clear abuse of discretion.
[Citations.]” (In re Jasmon O. (1994) 8 Cal.4th 398, 415-416 (Jasmon O.); see
also In re Y.M. (2012) 207 Cal.App.4th 892, 920 (Y.M.).) On appeal, a
reviewing court will not disturb a discretionary decision by the juvenile court
unless the determination is arbitrary, capricious, or patently absurd.
(Stephanie M., supra, 7 Cal.4th at p. 318; In re Marcelo B. (2012)
209 Cal.App.4th 635, 642.) The appellant has the burden on appeal to
affirmatively show that the juvenile court abused its discretion. (A.A., supra,
203 Cal.App.4th at p. 612.)
      B. Analysis
      Mother argues she met her burden of establishing changed
circumstances justifying a modification of the court’s order bypassing her for
reunification services. Mother cites evidence that since the court’s October


8      Mother states the multi-factor test from In re Kimberly F. (1997)
56 Cal.App.4th 519 is “[o]ne standard approach in assessing the best interest
prong of section 388.” But Kimberly F. did not involve a situation where, as
here, reunification services were bypassed, shifting the focus of the
proceedings to the child’s interests in permanency and stability. (In re J.C.
(2014) 226 Cal.App.4th 503, 526-527 (J.C.).) Even if we were to consider the
listed factors from Kimberly F., we would not be persuaded to reach a
contrary conclusion.

                                        11
2019 order, she engaged in child abuse classes, was employed fulltime, and
was gaining independence by filing for divorce from Father. Mother also
argues she met her burden of proving modification of the order was in M.G.,’s
best interest. We conclude there was no abuse of discretion.
      The juvenile court did not abuse its discretion in denying Mother’s
section 388 petition because she failed to show changed circumstances. There
is substantial evidence to support the court’s finding that Mother showed, at
most, changing circumstances and not changed circumstances. As discussed
above, M.G. suffered severe physical abuse, including 13 arm and rib
fractures, an eye hemorrhage, multiple parallel linear bruises on his
abdomen, and a liver laceration. The fractures were in different stages of
healing—indicating there were multiple separate instances of physical
abuse—and were so serious the child would have been in excruciating pain
and his suffering would be apparent. The bypass of services for Mother thus
was grounded on the fact that she knew or should have known of the abuse
yet delayed in obtaining medical treatment. Mother alleged she had
participated in child abuse classes for six months of the 12-month course, and
she testified about what she learned from the parenting course and child
abuse program. Mother further alleged that she attended all visits with the
child, which were positive. But Mother had already completed a parenting
program prior to the disposition hearing, and she had completed
approximately nine child abuse classes. Completing additional child abuse
classes, and her re-enrollment in a similar program, does not constitute a
change of circumstances, especially when this case involves severe physical
abuse of an infant and Mother has failed to complete the program (including




                                      12
crucial aspects of the program addressing insight and empathy).9 Similarly,
Mother’s supervised visits with M.G., in which she acted appropriately
toward him and brought appropriate supplies like snacks and diapers, did
not constitute changed circumstances as she already had similar visits with
M.G. before reunification services were bypassed. As the juvenile court
noted, “nothing changed” in regard to the visitation.
      Furthermore, the juvenile court was concerned that Mother knew or
should have known about the abuse, she did not take measures to protect
M.G., and she lacked insight in failing to obtain medical treatment despite
his visible signs of injury. Although Mother acknowledged M.G. had been
hurt, she had not used the word “abuse” in describing his injuries. There was
little evidence that Mother had taken responsibility for her actions or failures
to act that contributed to the dependency. The court expressed concern that
Mother believed Father’s claims that the injuries could have been sustained
by accident, stating “that doesn’t seem credible, it doesn’t seem logical.”
Despite the fact that Mother heard extensive testimony regarding Father’s
extreme physical abuse during the course of the dependency action, at the
section 388 hearing, Mother did not recall significant details regarding
Father’s admissions of deliberate abuse. The court could reasonably conclude
that Mother remained in denial and, without a clear explanation of what
occurred and the source of the child’s injuries, “there is no reason to believe



9      Mother attended only the first half of the child abuse course and had
not attended the second half that would have focused on insight and
empathy—which, according to Padra-Najera (Mother’s child abuse class
therapist), are essential for a parent to protect a child from the type of abuse
inflicted on M.G. Although Mother’s participation in the first half of the
classes had been above expectation, Padra-Najera testified that she had not
seen Mother in six months and did not know her current state of mind.

                                       13
further services will prevent her from inflicting or ignoring the infliction of
similar injuries in the future.” (In re A.M. (2013) 217 Cal.App.4th 1067,
1077-1078.) There was substantial evidence to support the court’s conclusion
that Mother had not gained sufficient insight and empathy, and Mother has
not met her burden of establishing that services were likely to prevent
reabuse. (G.B., supra, 227 Cal.App.4th at p. 1157.) The court could
reasonably infer that Mother had shown she was in the process of changing
her ability to protect M.G., but had not yet shown she had changed her
circumstances and was now able to protect him.
      Mother’s contention that she was gaining independence, by filing for
divorce from Father, and obtaining employment, similarly does not establish
the trial court erred in denying her section 388 petition. Mother had not yet
finalized her divorce from Father. She continued to wear her wedding ring,
maintained a family photograph on her cell phone that included Father, and
had contact with him (including dinner) merely four months before filing her
section 388 petition. This evidence supported an inference by the court that
Mother had not yet ended her emotional connection with the man who had
abused M.G. and posed a risk to him of future abuse. And although Mother
alleged in her section 388 petition that she was prepared to become M.G.’s
permanent caregiver, Mother told the Agency she was only half-way ready to
become M.G.’s caregiver. Because Mother had recently obtained a new job
after losing two prior jobs and was living with the maternal grandfather, the
court could reasonably infer that she had not yet established a stable job or

stable home in order to provide M.G. with the stability he needed.10


10    Mother testified that she was not prepared to have M.G. in her care
and had yet to look into arranging daycare for M.G. if he were returned to her
care and she continued to work.

                                       14
      Even if Mother had demonstrated a substantial change in
circumstances, she has not shown it would be in M.G.’s best interest to
provide reunification services or return him to Mother’s custody. As
discussed above, because the court bypassed reunification services for Mother
and Father, the focus shifted to M.G.’s need for permanency and stability, not
family reunification. (G.B., supra, 227 Cal.App.4th at p. 1157 [trial court is
required not to order reunification services unless it finds that services were
likely to prevent reabuse or “failure to try reunification will be detrimental to
the child because the child is closely and positively attached to that parent”].)
      At the section 388 hearing, there was substantial evidence showing
that M.G.’s best interest was in pursuing the permanency and stability that
adoption could provide him rather than in continuing a relationship with
Mother—whether through returning him to her care or offering her
reunification services and more liberal visitation. Pamatz, the Agency’s
social worker, testified that it was not in M.G.’s best interest to return to
Mother’s care. Mother had not yet explained or understood how M.G. could
have sustained the severe injuries he suffered on multiple occasions or why
she did not observe, and seek treatment for, his injuries earlier.
      Mother also failed to establish M.G. was “closely and positively
attached” to her as required to modify the prior order bypassing reunification
services. Mother points to her testimony to show the child was bonded with
her and the visits went well. However, there was also evidence that the child
showed no distress when separated from Mother and, at some visits, he
became very distressed after the caregiver walked away and the caregiver
had to redirect M.G. to go with Mother. The child sought comfort with the
caregiver, and was thriving in his current placement with caregivers who
were providing him with a stable home. The foster parents were addressing


                                       15
all of M.G.’s physical and emotional needs, and M.G. had shown significant
improvement in their care. Of particular note, the foster parents were in
child-parent psychotherapy with the child and were helping this very young
child deal with his diagnosed post-traumatic stress disorder from the trauma
he suffered.
      The Agency opined that it was in M.G.’s best interest that the court
terminate Mother’s and Father’s parental rights and select adoption as his
permanent plan. M.G. was only two months old when he came to the
Agency’s attention and had spent most of his life out of Mother’s care. M.G.
looked to his foster parents as parental figures, and relied on them for safety
and stability. In light of the evidence, the court did not abuse its discretion in
concluding that Mother’s requested order was not in M.G.’s best interest.
(Stephanie M., supra, 7 Cal.4th at p. 317; G.B., supra, 227 Cal.App.4th at
p. 1157; A.A., supra, 203 Cal.App.4th at p. 612; Casey D., supra,
70 Cal.App.4th at p. 47; Jasmon O., supra, 8 Cal.4th at pp. 415-416; Y.M.,
supra, 207 Cal.App.4th at p. 920.)
                                        II
                Beneficial Parent-Child Relationship Exception
      Mother contends the juvenile court erred when it terminated her
parental rights, asserting she established the beneficial parent-child
relationship exception to adoption applied. (§ 366.26, subd. (c)(1)(B)(i).) We
disagree with this assertion as well.
      A. Applicable Law
      “The section 366.26 hearing is a critical late stage in a dependency
proceeding. The child has been under juvenile court jurisdiction for an
extended period following the dispositional order, and the court has held one
or more review hearings to consider a return to parental custody. (See


                                        16
§ 366.21.) At the section 366.26 hearing, the focus shifts away from family
reunification and toward the selection and implementation of a permanent
plan for the child. [Citation.] . . . If adoption is likely, the court is required to
terminate parental rights, unless specified circumstances compel a finding
that termination would be detrimental to the child. (§ 366.26(c)(1); In re
Celine R. (2003) 31 Cal.4th 45, 53[ ] [(Celine R.)].)” (In re S.B. (2009)
46 Cal.4th 529, 532, fn. omitted.)
      Mother invokes the beneficial parent-child relationship exception to
adoption, which applies if “termination would be detrimental to the child”
because the parent has “maintained regular visitation and contact with the

child and the child would benefit from continuing the relationship.”11
(§ 366.26, subd. (c)(1)(B)(i).) In making the determination of whether the
beneficial parent-child relationship exception applies, the juvenile court
“balances the strength and quality of the natural parent/child relationship in
a tenuous placement against the security and sense of belonging a new family
would confer. If severing the natural parent/child relationship would deprive
the child of a substantial, positive emotional attachment such that the child
would be greatly harmed, the preference for adoption is overcome and the
natural parent’s rights are not terminated.” (In re Anthony B. (2015)
239 Cal.App.4th 389, 397 (Anthony B.).) To establish the exception, a parent
“must do more than demonstrate ‘frequent and loving contact’ [citation], an
emotional bond with the child, or that the parents and child find their visits
pleasant. [Citation.] Rather, the parent[ ] must show that they occupy ‘a


11     Mother does not rely on any other exception. Although Mother has
another child (a 10-year-old daughter) from a different father than M.G., she
told the Agency that she had lost custody of her other child in a family court
proceeding and there is no evidence that M.G. has a relationship with this
sibling.

                                         17
parental role’ in the child’s life. [Citation.]” (In re Andrea R. (1999)
75 Cal.App.4th 1093, 1108.) Such “a relationship characteristically aris[es]
from day-to-day interaction, companionship and shared experiences.”
(Casey D., supra, 70 Cal.App.4th at p. 51.) “It is not enough to show that the
parent and child have a friendly and loving relationship.” (J.C., supra,
226 Cal.App.4th at p. 529.) Moreover, “[b]ecause a section 366.26 hearing
occurs only after the court has repeatedly found the parent unable to meet
the child’s needs, it is only in an extraordinary case that preservation of the
parent’s rights will prevail over the Legislature’s preference for adoptive
placement.” (In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350.)
      “We apply the substantial evidence standard of review to the factual
issue of the existence of a beneficial parental relationship, and the abuse of
discretion standard to the determination of whether there is a compelling
reason for finding that termination would be detrimental to the child.”

(Anthony B., supra, 239 Cal.App.4th at p. 395.)12 Under the substantial
evidence standard of review, we consider the evidence in the light most
favorable to the court’s order, draw all reasonable inferences in support of the
court’s findings, and disregard all contrary evidence. (S.B., supra,
164 Cal.App.4th at pp. 297-298; Casey D., supra, 70 Cal.App.4th at p. 53.)
Under the abuse of discretion standard of review, we determine whether the
juvenile court’s decision exceeded the bounds of reason, and, in so doing, we
do not substitute our view for that of the juvenile court. (Stephanie M.,
supra, 7 Cal.4th at pp. 318-319.)


12     The standard of review that applies to the beneficial parental
relationship exception to adoption is currently pending before the California
Supreme Court. (In re Caden C. (2019) 34 Cal.App.5th 87, 106, review
granted July 24, 2019, S255839.) Pending further guidance, we apply the
standard described herein.

                                        18
      B. Analysis
      Mother claims she visited consistently with M.G., her relationship with
the child was parental in nature, and it would be detrimental to M.G. to sever
that relationship. At a minimum, she claims, the juvenile court should have
ordered legal guardianship for the child rather than adoption.
      It is undisputed that Mother maintained regular contact and visitation
with M.G. and therefore met the first prong of the beneficial parent-child
relationship exception. (§ 366.26, subd. (c)(1)(B)(i) [“parents have maintained
regular visitation and contact with the child”].) Thus, the issue before us is
whether Mother met her burden with regard to the second prong—whether
she had a beneficial parental relationship with M.G. that “is sufficiently
strong that the child would suffer detriment from its termination.” (In re
Grace P. (2017) 8 Cal.App.5th 605, 613.)
      The record shows that Mother had a positive and loving relationship
with M.G., and the child appeared to enjoy his visits with Mother.
Nevertheless, the court could reasonably find that Mother’s relationship with
M.G. was not parental in nature but rather, more akin to a friendly visitor.
For the majority of M.G.’s life, the child did not live with Mother or rely on
her to meet his daily needs. He was only two months old when he was
removed from his parents’ custody and looked to his foster parents to meet
his physical and emotional needs. Although Mother continued to have
contact with M.G. during the dependency proceeding, she never progressed to
unmonitored visitation. Under such circumstances, where the parent has not
had custody of the child throughout the dependency proceedings and has not
advanced beyond supervised visitation, the parent-child bond is difficult to
establish. (Casey D., supra, 70 Cal.App.4th at p. 51.) The court reasonably
found that the relationship formed during their limited supervised visitation


                                       19
was not a parental relationship that warranted delaying M.G.’s adoption, but
rather one of a friendly visitor or friendly nonparent relative. (In re Angel B.
(2002) 97 Cal.App.4th 454, 468; In re Beatrice M. (1994) 29 Cal.App.4th 1411,
1418-1419.) Although Mother cites evidence or inferences therefrom that
would have supported a contrary finding, we are required to disregard these
contrary findings under the applicable substantial evidence standard of

review.13
      Even assuming that Mother demonstrated a beneficial parental
relationship with M.G., she has not shown such a relationship “outweigh[ed]
the well-being [M.G.] would gain in a permanent home with new, adoptive
parents.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 575; § 366.26,
subd. (c)(1)(B)(i).) Pamatz testified that based on M.G.’s young age, good
health, and temperament, there was a very high likelihood that he would be
adopted, and his foster parents were fully committed to adopting him.
During the social worker’s observation of about eight visits between Mother
and M.G., he did not show any distress at the end of his visits with Mother.
By contrast to his easy separation from Mother, he was distressed when
separating from his foster parent and attempted to return to her rather than
Mother, requiring redirection. And as noted, Mother never progressed


13     Mother emphasizes that the visitation logs reflect she demonstrated a
parental role. (See fn. 4 ante [describing visitation logs].) But the juvenile
court also heard testimony that Mother did not fulfill a parental role within
the meaning of the beneficial parent-child relationship exception to adoption.
Pamatz testified that M.G. looked toward his caregivers, and not Mother, for
his physical and emotional needs for food, care, comfort, affection, safety, and
stability. Furthermore, Pamatz testified that Mother’s relationship with
M.G. was not parental in nature, but instead that of a friendly visitor.
“ ‘ “When two or more inferences can reasonably be deduced from the facts,
the reviewing court has no authority to substitute its decision for that of the
trial court.” ’ ” (Stephanie M., supra, 7 Cal.4th at p. 319.)
                                       20
beyond supervised visitation. The court thus could conclude that M.G.’s
primary attachment was to his foster parent, not Mother, and that any
relationship with Mother was not outweighed by the security of a permanent
placement. (In re K.P. (2012) 203 Cal.App.4th 614, 622-623 [“While the
weekly two-hour visits between K.P. and his mother may have been pleasant
for both parties, there was no evidence in the record (beyond [mother’s] stated
belief) that termination of the parent-child relationship would be detrimental
to K.P. or that the relationship conferred benefits to K.P. more significant
than the permanency and stability offered by adoption”].)
      Furthermore, Mother’s failure to fully acknowledge and accept
responsibility for M.G.’s severe physical abuse, combined with the instability
in her living situation and work history, weighed against maintaining M.G.’s
relationship with her. The court could reasonably conclude that Mother
failed to demonstrate that she could provide M.G. with the stability he
needed, as well as protection from child abuse, and that adoption could
instead provide him with that stability and protection. Under these
circumstances, severance of M.G.’s relationship with Mother would not
deprive him of a substantial, positive emotional attachment such that he
would be “greatly harmed.” (Anthony B., supra, 239 Cal.App.4th at pp. 394-
395.) The juvenile court did not abuse its discretion in concluding that
termination of Mother’s parental rights would have no detrimental impact on
the child. (J.C., supra, 226 Cal.App.4th at pp. 530-531; Anthony B., supra,
239 Cal.App.4th at p. 395; Stephanie M., supra, 7 Cal.4th at pp. 318-319.)
      Mother also contends a permanent plan of legal guardianship would
have been more appropriate for M.G. Under section 366.26, however, the
statutory preference is to terminate parental rights and order the child
placed for adoption. (§ 366.26, subd. (b)(1).) “The Legislature has thus


                                      21
determined that, where possible, adoption is the first choice. ‘Adoption is the
Legislature’s first choice because it gives the child the best chance at [a full]
emotional commitment from a responsible caretaker.’ [Citation.]
‘Guardianship, while a more stable placement than foster care, is not
irrevocable and thus falls short of the secure and permanent future the
Legislature had in mind for the dependent child.’ ” (Celine R., supra,
31 Cal.4th at p. 53.) We are not persuaded by Mother’s argument that the
preference for adoption is overcome simply because she has visited with the
child and she believes he would receive some benefit from having an ongoing
relationship with her.
      In sum, we conclude Mother has not met her burden of showing that
the juvenile court erred in finding that the beneficial parent-child
relationship exception did not apply to preclude termination of her parental
rights.
                                 DISPOSITION
      The juvenile court’s orders are affirmed.




                                                                  GUERRERO, J.

WE CONCUR:



     HUFFMAN, Acting P. J.



                     DATO, J.




                                        22